Citation Nr: 0307200	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-10 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to March 
1998, and his DD Form 214 indicates an additional two years, 
eleven months, and twelve days of prior active service.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

Upon reviewing the claims file, the Board notes that the 
veteran's claim of service connection for a right ankle 
disorder was previously denied by the RO in an October 1998 
rating decision, and he was notified of this decision in the 
same month.  In January 1999, the RO received an application 
from the veteran, in which he listed a right ankle disorder 
and noted that he was treated for this disorder in March 
1978, during service.  The RO, however, did not follow up 
with the veteran to determine whether he intended to appeal 
the October 1998 denial.  For this reason, the Board does not 
find that the October 1998 rating decision is final, and the 
issue on appeal will be addressed on a de novo basis, as 
incorporated by the RO.  But see Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996) 
(requiring that the Board consider whether new and material 
evidence has been submitted in cases where there is a prior 
final denial, regardless of the action taken by the RO).

The Board also notes that the May 2002 Statement of the Case 
addressed eleven additional issues.  In his July 2002 
Substantive Appeal, however, the veteran indicated that he 
was perfecting an appeal only for the issue of entitlement to 
service connection for a right ankle disorder.  Accordingly, 
the Board will address only that issue in this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is no competent medical evidence of an etiological 
relationship between a current right ankle disorder and 
service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran, 
and there is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date.  While 
the veteran has not been afforded a VA examination 
specifically addressing his claimed disorder to date, the 
Board, for reasons described in further detail below, has 
found that such an examination is not "necessary" under 
38 U.S.C.A. § 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 C.F.R. § 3.159, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In March 1978, during service, the veteran injured his right 
ankle while jogging.  A sprain was noted, and x-rays revealed 
no fracture.  A July 1997 record indicates the presence of 
plantar fasciitis, flexible pes planus, and probable 
onchymycosis of the right foot, but no ankle symptoms were 
indicated.  The veteran reported a history of occasional 
ankle pain in October 1997, but the corresponding retirement 
examination was entirely negative for any musculoskeletal 
disabilities, including of the right ankle.

Subsequent to service, an August 1999 treatment record from a 
hospital in Saudi Arabia indicates that x-rays revealed no 
calcaneal spur, bone injuries, or osseous abnormalities in 
the bones of the right foot.  The veteran underwent a VA 
orthopedic examination in June 2000, but he presented no 
right ankle complaints during that examination.  Beginning in 
January 2001, the veteran was treated at a VA facility for a 
fracture of the of the right fibula, about three centimeters 
proximal to the ankle, but it is clearly indicated in these 
records that this fracture was sustained on January 1, 2001, 
more than two years following his separation from service.

In this case, the evidence of record indicates post-service 
right ankle symptomatology, but this symptomatology arose 
following a post-service fracture of the right fibula.  There 
is no medical evidence of record linking this disorder in any 
way to service.

The Board is aware that, to date, the veteran has not been 
afforded a VA examination for the express purpose of 
ascertaining the nature, extent, and etiology of a current 
right ankle disorder.  Such an examination is "necessary" 
under 38 U.S.C.A. § 5103A(d) only under certain 
circumstances, including when:  (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period; (3) there is 
an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, the veteran was only treated for right 
ankle symptoms on one occasion early in service, and his 
retirement examination clearly indicates that there was no 
right ankle disability at that time.  Indeed, subsequent to 
service, the veteran was not treated for right ankle symptoms 
until after a post-service fracture of the right fibula.  
Given this evidence, there is no reasonable possibility that 
a VA examination would result in findings tending to support 
the veteran's contentions.  Accordingly, the Board finds that 
such an examination in not "necessary" in this case.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in his July 2002 
Substantive Appeal.  The veteran, however, has not been shown 
to possess the medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value. 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a right ankle 
disorder, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

The claim of entitlement to service connection for a right 
ankle disorder is denied.


________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

